 Case 2:18-md-02818-MFL ECF No. 89 filed 10/30/20        PageID.3910     Page 1 of 2




                    UNITED STATES DISTRICT COURT
                    EASTERN DISTRICT OF MICHIGAN
                         SOUTHERN DIVISION

IN RE: GENERAL MOTORS
AIR CONDITIONING MARKETING                    Case Number: 18-md-02818
AND SALES PRACTICES
LITIGATION
_________________________________/            Hon. Matthew F. Leitman

ALL CASES

_________________________________/

              ORDER TERMINATING DEFENDANTS’
       MOTION TO DISMISS (ECF No. 71) WITHOUT PREJUDICE

      In this putative consolidated class action, Plaintiffs allege that the air

conditioning systems of vehicles manufactured by Defendant General Motors

(“GM”) are defective. On January 31, 2020, GM filed a motion to dismiss Count II

of Plaintiffs’ First Amended Consolidated Master Class Action Complaint (the “First

CMAC”). (See Mot., ECF No. 71.)

      The Court held a hearing on GM’s motion to dismiss Count II of the First

CMAC on May 28, 2020. (See 5/28/2020 Hr’g Tr., ECF No. 80.) At the conclusion

of the hearing, counsel for Plaintiffs said that if the Court was inclined to dismiss

that claim on the ground that no named Plaintiff has standing to pursue the claim

under Michigan law, then Plaintiffs “would want to substitute in a class

representative that could support [that claim].” (Id. at 30, PageID.3072.)




                                          1
 Case 2:18-md-02818-MFL ECF No. 89 filed 10/30/20        PageID.3911     Page 2 of 2




      On July 1, 2020, the Court entered an order in which it granted Plaintiffs leave

to file a Second Amended Consolidated Master Class Action Complaint (the

“Second CMAC”). The Court explained that it was granting leave so that Plaintiffs

could add “a new named plaintiff who has standing to assert a breach of implied

warranty claim under Michigan law and who [would] serve as the named plaintiff

for purposes of that nationwide class claim.” (Order, ECF No. 83, PageID.3283.)

The Court also told GM that if Plaintiffs did file a Second CMAC, the Court would

“terminate GM’s currently pending motion to dismiss as moot.” (Id., PageID.3283-

3284.)

      Plaintiffs filed the Second CMAC on August 14, 2020. (See Second CMAC,

ECF No. 85.) Accordingly, pursuant to the Court’s July 1, 2020, order, GM’s motion

to dismiss Count II of the First CMAC (ECF No. 71) is TERMINATED

WITHOUT PREJUDICE AS MOOT.

      IT IS SO ORDERED.

                                       s/Matthew F. Leitman
                                       MATTHEW F. LEITMAN
                                       UNITED STATES DISTRICT JUDGE
Dated: October 30, 2020

       I hereby certify that a copy of the foregoing document was served upon the
parties and/or counsel of record on October 30, 2020, by electronic means and/or
ordinary mail.

                                       s/Holly A. Monda
                                       Case Manager
                                       (810) 341-9764

                                          2
